McKinney, J.,
delivering orally the opinion of the court,
Held — 1st. That the amendment of the affidavit and warrant hy the county court was not erroneous. It is not indispensable that the place of birth should be set forth in the warrant It is a matter of evidence, and it is sufficient if it appear in the order of the court. (1)
2. The “quorum” court of the county court was competent to try the question of paternity, the legislature having conferred that power on it.
3. The circuit judge did not err in refusing a jury to try the question of paternity. The legislature has expressly given the power to the court to try that question. (2)
4. Mary Ault, being, as the proof shows, a widow, is a “single woman” within the meaning of the act 1822,-ch. 29, and is therefore entitled to the same privileges-as other single women; and is not, as suggested by the counsel, excluded from the benefit of this act. (3)
*60But it was held that the circuit judge erred in directing the bond indemnifying the county to be given in that court, instead of remanding it to the county court to be given there. (1)
The court reversed the judgment of the circuit court, and' awarded a procedendo to the, county court, directing the bond from defendant to indemnify the county to be taken there.

 Edmunds v. The State, 5 Humph. 94, and note sub jin.


 While the County Court had jurisdiction to try causes by jury, held, that the defendant in a bastardy proceeding, was not entitled to a jury trial. Goddard v. The State, 2 Yerg. 96. But when the County Court allowed a jury trial, held, that it was not erroneous. State v. Coatney, 8 Yerg, 210; Kirkpatrick v. State, Meigs, 125.
But now the County Court has no power to try causes by jury; and on any appeal in a bastardy cause, the trial in the Circuit Court is by jury, Code, 5372; O’Neal v. The State, 2 Sneed, 215.


 A woman single when the child is begotten, and when she is sworn, is within the meaning of the law, though she marry before the child is born. State v. Ingram, 4 Hayw. 221. Or pending the proceedings. O’Neal v. the State, 2 Sneed, 215.


 As to what is the proper judgment in the Circuit Court, O’Neal v. The State, 2 Sneed, 215, 220. And see the Code, 6373.